Foti, J.,
dissenting. I dissent from the conclusion of the majority that Charles W. Pettengill, Jr., was an indispensable party whose absence deprived the trial court of jurisdiction over the plaintiffs’ administrative appeal. Although I agree with the majority that this is a case of first impression, I believe it has misinterpreted our case law in reaching its conclusion.
I reiterate only three facts: (1) Thomas P. Fong and his wife own the property which is the subject of this appeal; (2) on March 12, 1985, the building inspector for the town of Greenwich issued a building permit which would have allowed the Fongs to enlarge the building which houses their laundry and dry cleaning business so as to accommodate a conveyor system; and (3) Pettengill owns the property abutting the Fongs’ property and successfully challenged the granting of the permit before the town’s planning and zoning board of appeals (board).
In each of the decisions relied upon by the majority, the party referred to as an “applicant” stood in precisely the same position as the Fongs, namely, that as owners of the subject property they received an interest in any future litigation which was different in kind from the public at large. This interest derived from the granting of a permit or a zoning change. These opinions cannot be read to stand for the proposition that abutters receive a similar interest merely because they challenge the granting of a permit before the zoning authority.
*617In Shulman v. Zoning Board of Appeals, 143 Conn. 184, 120 A.2d 550 (1956), the applicant was the owner of the subject property who had received permission to continue a nonconforming use. A nearby property owner challenged the extension but no notice was given to the owner of the subject property. Our Supreme Court concluded that the owner of the property had received a right making him an indispensable party to the appeal. Similarly, in Devaney v. Board of Zoning Appeals, 132 Conn. 218, 43 A.2d 304 (1945), the applicant was the owner of the subject property who had received permission from the board to use the residential property for a restaurant. The decision granting the permit was appealed by “certain property owners.” Id., 219. The trial court sustained the appeal without the owner of the subject property being cited as a party. Again, our Supreme Court determined that the owner of the subject property had received certain rights as a consequence of being granted permission to use the property as a restaurant, making him an indispensable party to the appeal. Finally, in Kuehne v. Town Council, 136 Conn. 452, 72 A.2d 474 (1950), the applicant was the owner of the subject property who had obtained a change in zoning of the property. Other property owners challenged the decision of the zoning authority without naming the owner of the subject property. Our Supreme Court concluded that the effect of sustaining the appeal was to deny the owner of the subject property a right granted to him by the zoning authority.
In each of these cases, the owner of the subject property, like the Fongs in this case, received permission to use his property in a manner which was not otherwise permitted. In each case, a nearby or abutting landowner, like Pettengill, challenged the use. In every case it was the owner of the subject property that our Supreme Court concluded was an indispensable party, *618and not the abutting landowner. Here, if Pettengill had appealed the granting of the permit and the Fongs had not been named, then Shulman, Devaney and Kuehne would be analogous. In this case, Pettengill cannot claim a right merely because he challenged the permit before the zoning authority. To the contrary, as an abutting property owner, his rights are narrowly prescribed. See Tazza v. Planning & Zoning Commission, 164 Conn. 187, 191, 319 A.2d 393 (1972). Pettengill’s interest in this action is the generalized interest of other abutting and nearby property owners. The zoning authority remains the entity to represent the public interest in the defense of its decision and General Statutes § 8-8 cannot be interpreted to require notice to abutters. Id., 192.
In this case, Pettengill’s challenge of the granting of the permit was sustained, thus revoking the plaintiffs’ building permit. The zoning authority, not Pettengill, was the proper party to defend that decision which protected the interest of the community at large. If, however, Pettengill wished to remain a party to any further proceedings, the burden fell on him to intervene. General Statutes § 8-8 (d) provides in relevant part: “The court, upon the motion of the person who applied for the board’s decision, shall make such person a party defendant in the appeal.” This language anticipates the precise situation presented here. Pettengill applied to the zoning authority challenging the granting of the permit; on appeal to the Superior Court his only right to be cited as a party was contingent upon a motion to intervene pursuant to § 8-8 (d). His failure so to move until after judgment had been rendered deprived him of the opportunity to intervene as granted by the statute.